Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended title of the invention is not descriptive either.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Response to Amendment
The amendment filed on 3/2/22 has been entered and made of record. Claims 1-15 are amended. Claims 1-15 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-15 have been considered but they are not persuasive.
Applicant asserts that Shibano does not describe that the reference image (20b and 220b) is displayed on a curved display surface along with the peripheral images (20a and 20c-20i) such that the displayed reference image is a flat shaped image (p. 12 of Remarks).
Examiner notices that Shibano discloses “The system comprises a curved screen offering a wide field of view, an image creation module which divides a single seamless image into a plurality of divided images which are intended to be projected on the curved screen” in [0021]; “The curved screen i is a spherical screen which is in the form the view point of the image coincides with the projection point of the image, the shape of the image on the screen will not be distorted, even if the screen is a curved screen” in [0018]. Therefore, Shibano teaches at least one of non-limitation embodiments that a reference image, such as image 20b in Fig 4A, is a shape having no distortion because the view point V coincides with the projection P of the reference image.

Claim objection
Claim 10 cites “The image processing apparatus according to claim 1, herein the circuitry is further configured to…”, which should be “The image processing apparatus according to claim 1, wherein the circuitry is further configured to…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano (US 2006/0152680).
As to Claim 1, Shibano teaches an image processing apparatus, comprising:
circuitry configured to cause a planar image and an effect image to be displayed on a curved display surface, wherein the effect image represents a specific space on the curved display surface and is displayed around the planar image, the planar image is based on an assumption that the planar image is to be displayed on a flat surface, and the displayed planar image is a flat shaped image
(Shibano discloses “The system comprises a curved screen offering a wide field of view, an image creation module which divides a single seamless image into a plurality of divided images which are intended to be projected on the curved screen” in [0021]; “The curved screen i is a spherical screen which is in the form of a concavity whose downside is cut in the horizontal direction” in [0060]; “The screen model creation module 110 produces a screen model 200 reflecting a 3-D shape of the curved screen based on the screen parameters (step S3)” in [0073]; “The view point setting module 130 allocates one of the divided images to a reference image and allocates each of the adjacent divided images to a peripheral image, and sets a view point Vat the projection point P of the reference image (step S5)” in [0075]; “if the view point of the image coincides with the projection point of the image, the shape of the image on the screen will not be distorted, even if the screen is a curved screen” in [0018]. Here, the reference image refers to a planar image 20b, while the peripheral image refers to effect 

    PNG
    media_image1.png
    417
    577
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shibano to present a reference image without any distortion on a curved surface by coinciding the viewpoint of image with the projection point of the image (Shibano, [0018]).

As to Claim 2, the modified Shibano teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to:
cause a first projector to project the planar image on a screen having a curved projection surface as the curved display surface, wherein the curved projection surface is the curved display surface; and cause a second projector to project the effect image on the screen (Shibano discloses a projector to project a reference image at the center and other projectors to project peripheral images surrounding the reference image on a curved screen in Fig 2.)

As to Claim 3, the modified Shibano teaches the image processing apparatus according to claim 2, wherein the screen is a dome-shaped screen (Shibano a dome screen, or a combined screen composed of a flat surface and a curved surface” in [0022].)

As to Claim 4, the modified Shibano teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to cause a curved display screen to display the planar image and the effect image (Shibano, Fig 3).

As to Claim 5, the modified Shibano teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to:
superimpose the planar image on the effect image to generate a superimposition image, wherein the effect image includes a superimposition area, and the superimposition area corresponds to an area of the superimposition of the planar image on the effect image; and cause a superimposition image to be displayed on the curved display surface the effect image and the planar image (Shibano discloses 2D reference area overlaps with 2D peripheral area in [0014].)

Claim 13 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 14 recites similar limitations as claim 1 but in a program form. Therefore, the same rationale used for claim 1 is applied.
Claim 15 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano in view of Jun (JP 2012-44407 listed in IDS).
As to Claim 6, the modified Shibano teaches the image processing apparatus according to claim 5. The combination of Jun further teaches wherein the effect image is selected from a plurality of effect images, and each of the plurality of effect images has a respective superimposition area associated with the superimposition of the planar image on the effect image at a different position
(Shibano discloses a plurality of peripheral images surrounding a reference image projected on a curved screen in Fig 2. Jun further discloses “A synthesizing means which synthesizes this aforementioned image and the aforementioned background image so that this aforementioned image may be displayed on some regions on the aforementioned background image” in [0009]; supplying a background image to the video output part 26 according to a user’s instruction in [0033, 0118].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano with the teaching of Jun so as to allow user to select a background image to generate a synthesized image (Jun, [0031]).

As to Claim 10, the modified Shibano teaches the image processing apparatus according to claim 1. The combination of Jun further teaches herein the circuitry is further configured to cause the effect image, with a reduced signal level, to be displayed after display of the planar image (Jun discloses “during reproduction of this image, the luminance of the whole background image shall be adjusted so that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano with the teaching of Jun so as to be make user comfortable by the capability of adjusting the luminance of the background image in respect to foreground image (Jun, [0079]).

As to Claim 11, the modified Shibano teaches the image processing apparatus according to claim 1. The combination of Jun further teaches wherein the circuitry is further configured to cause the effect image, with a varied signal level, to be displayed, and  the varied signal level is based on a position of each area of a plurality of areas on the curved display surface (Jun discloses “the illumination part 123 illuminates darkly gradually according to control of the lighting control part 122” in [0148]. It is well-known that the level of luminance is variable based on the distances between lighting source and the illuminated area.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano with the teaching of Jun so as to control some parameters to cause different effect on the projection image.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano in view of DeLuca et al. (US 2018/0325441).
 Claim 7, the modified Shibano teaches the image processing apparatus according to claim 1. The combination of DeLuca further teaches:
detect a state of a user in front of the display surface, and switch a display content of the effect image based on the state of the user without changing a position of the planar image (DeLuca discloses a cognitive state of the user is detected by one or more sensors, cameras or any of various combinations thereof in [0014]; change background from a first color to a second color in response to the detected cognitive state of the user in [0026].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano with the teaching of DeLuca so as to change a background in response to the detected state of the user (DeLuca, [0026]).

As to Claim 8, Shibano in view of DeLuca teaches the image processing apparatus according to claim 7, wherein the circuitry is further configured to detect the state of the user based on information associated with a sensor, and the sensor is in an equipment associated with the user (DeLuca discloses “A cognitive state of the user is detected at block 103. This step is performed using one or more sensors, or one or more cameras, or any of various combinations thereof, that are operatively coupled to a computer” in [0014]; “By way of further preview and example only, one or more such systems can be associated along with one or more additional devices, such as a wearable device, smartphone, or laptop computer that are being used concurrently” in [0017].)
 Claim 9, Shibano in view of DeLuca teaches the image processing apparatus according to claim 7, wherein the circuitry is further configured to detect the state of the user based on analysis of a photographic image that includes the user in a photographing range (DeLuca discloses “Image analysis software is then applied to the gathered image or images of the user to determine an emotional or cognitive state for the user” in [0037].)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shibano in view of Jun and Zakhor et al. (US 2009/0110267).
As to Claim 12, the modified Shibano teaches the image processing apparatus according to claim 1. The combination of Zakhor further teaches wherein the effect image includes an image in which a vanishing point is at a specific position (Jun  discloses “A synthesizing means which synthesizes this aforementioned image and the aforementioned background image so that this aforementioned image may be displayed on some regions on the aforementioned background image” in [0009]. Here, the background image can be any captured image, for example a scene, while a vanishing point can be detected from the detected building or road within the captured image. For example, Zakhor discloses “A vanishing point may be a set of parallel lines in the 3D space which appear to intersect at a common point in the aerial image” in [0026].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano with the teaching of Jun and Zakhor so as to allow user to select a background image to 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Weiming He/
Primary Examiner, Art Unit 2612